Title: John Adams to Abigail Adams, 19 March 1776
From: Adams, John
To: Adams, Abigail


     
      
       March 19. 1776
      
     
     Yesterday I had the long expected and much wish’d Pleasure of a Letter from you, of various Dates from the 2d. to the 10 March. This is the first Line I have received since I left you. I wrote you from Watertown I believe, relating my Feast at the Quarter Master General with the Coghnawaga Indians, and from Framingham, an Account of the ordnance there, and from New York I sent you a Pamphlet—hope you received these.
     Since my arrival here, I have written to you as often as I could.
     I am much pleased with your Caution, in your Letter, in avoiding Names both of Persons and Places, or any other Circumstances, which might designate to Strangers, the Writer, or the Person written to, or the Persons mentioned. Characters and Descriptions will do as well.
     The Lye, which you say occasioned such Disputes at the Tavern, was curious enough.—Who could make and spread it? Am much obliged to an Unkle, for his Friendship: my worthy fellow Citizens may be easy about me. I never can forsake what I take to be their Interests. My own have never been considered by me, in Competition with theirs. My Ease, my domestic Happiness, my rural Pleasures, my Little Property, my personal Liberty, my Reputation, my Life, have little Weight and ever had, in my own Estimation, in Comparison of the great Object of my Country. I can say of it with great Sincerity, as Horace says of Virtue—to America only and her Friends a Friend.
     You ask, what is thought of Common sense. Sensible Men think there are some Whims, some Sophisms, some artfull Addresses to superstitious Notions, some keen attempts upon the Passions, in this Pamphlet. But all agree there is a great deal of good sense, delivered in a clear, simple, concise and nervous Style.
     His Sentiments of the Abilities of America, and of the Difficulty of a Reconciliation with G.B. are generally approved. But his Notions, and Plans of Continental Government are not much applauded. Indeed this Writer has a better Hand at pulling down than building.
     It has been very generally propagated through the Continent that I wrote this Pamphlet. But altho I could not have written any Thing in so manly and striking a style, I flatter myself I should have made a more respectable Figure as an Architect, if I had undertaken such a Work. This Writer seems to have very inadequate Ideas of what is proper and necessary to be done, in order to form Constitutions for single Colonies, as well as a great Model of Union for the whole.
     Your Distresses which you have painted in such lively Colours, I feel in every Line as I read. I dare not write all that I think upon this Occasion. I wish our People had taken Possession of Nook Hill, at the same Time when they got the other Heights, and before the Militia were dismissed.
     Poor Cousin!—I pitty him. How much soever he may lament certain Letters I dont lament. I never repent of what was no sin. Misfortunes may be born without Whining. But if I can believe Mr. Dana, those Letters were much admired in England. I cant help laughing when I write it, because they were really such hasty crude Scraps. If I could have foreseen their Fate, they should have been fit to be seen and worth all the Noise they have made. Mr. Dana says they were considered in England as containing a comprehensive Idea of what was necessary to be done, and as shewing Resolution enough to do it. Wretched Stuff as they really were, (according to him) they have contributed somewhat towards making certain Persons’ to be thought the greatest Statesmen in the World.—So much for Vanity.
     My Love, Duty, Respects, and Compliments, wherever they belong.
     Virginia will be well defended, so will N.Y., so will S. Car. America will eer long, raise her Voice aloud, and assume a bolder Air.
    